Citation Nr: 0404864	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-18 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability, to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
frostbite of the feet and hands.

3.  Entitlement to service connection for hypertension, 
claimed as due to PTSD.

4.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to July 1947, and from September 1950 to November 
1951.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  He submitted additional 
evidence to the Board in August 2003, and waived initial 
consideration of this evidence by the agency of local 
jurisdiction.

This appeal is REMANDED, in part (the matters of service 
connection for hypertension, residuals of frostbite, and 
arthritis of the knees) to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you is 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran was wounded in combat; his awards and 
decorations include a Purple Heart Medal.

2.  He is shown to have a variously diagnosed psychiatric 
disorder, including PTSD, which has been related to his 
experiences in service.  


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric 
disorder, to include PTSD, is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue, as this claim have been 
considered on the merits.  The veteran was notified why 
service connection for his claimed disorders was denied in 
the April 2002 RO rating decision, as well as in a statement 
of the case (SOC) in April 2003.  A November 2001 (prior to 
the rating appealed) letter provided notice of the VCAA, and 
advised the veteran of the evidence needed to establish his 
claims and of his and VA's respective responsibilities in 
claims development.  The SOC outlined pertinent VCAA 
provisions.

While the November 2001 VCAA letter advised the veteran to 
respond in 60 days, it went on to inform him that evidence 
submitted within one year would be considered (and, in fact, 
everything submitted to date - nearly two and a half years 
later -- has been accepted for the record, and considered).  
It is also noteworthy that with the latest evidence he 
submitted the veteran included a waiver of AOJ consideration.  
Under the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651,__(Dec. 16, 2003) (to be codified at 
38 U.S.C. § __), the Board may proceed with consideration of 
the appeal.

Regarding the "duty to assist," as to the issue being 
adjudicated on the merits, the RO has obtained the veteran's 
service medical records and post-service VA and private 
treatment records.  He has not identified any pertinent 
records which remain outstanding.  A VA psychiatric 
examination has been conducted.  In sum, all of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  Any remaining 
technical deficiency has not prejudiced the veteran.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. January 7, 2004).

Factual Background

Service records reflect that the veteran was wounded in 
action in Korea and was awarded a Purple Heart Medal.  He 
recounts combat experiences that are not inconsistent with 
the official records.  He asserts that he has PTSD as result 
of these experiences.

On VA PTSD examination in March 2003 (subsequent to the 
rating on appeal) the veteran reported having nightmares 
about the war for years, occurring 2 to 3 times per year.  He 
indicated that he did not see combat during World War II, but 
did see combat during the Korean war.  He complained of 
depression.  He recounted specific recollections about the 
deaths and injuries of comrades.  The diagnoses were PTSD and 
depressive disorder, not otherwise specified.  Global 
Assessment of Functioning was noted to range from 35 at times 
at night to 75 "on a good day."  The examiner added that 
the veteran had persistent symptoms of PTSD dating since his 
"war days."  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence of a 
diagnosis of that condition, a link between the PTSD and an 
in-service stressor, and "credible supporting evidence that 
the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f).  Where the claimed stressor relates to combat 
with the enemy, and the evidence establishes that the veteran 
did engage in such combat, the veteran's lay testimony alone 
may establish the in-service stressor.  Id.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The veteran's combat injury and Purple Heart Medal award 
leave no question that he experienced stressor events in 
service.  On VA examination in March 2003 (significantly 
substantially after the rating decision on appeal, and the 
only competent evidence as to whether the veteran has 
psychiatric disability related to service) he was found to 
have variously diagnosed psychiatric disability, to include 
PTSD.  The examiner noted the veteran's stressors of Korean 
Conflict combat service and his persistent symptoms, and 
attributed the psychiatric disability to service.  As noted, 
this is the only competent evidence as to whether the veteran 
has psychiatric disability related to service.  As this 
evidence supports the veteran's claim, service connection for 
PTSD is warranted.


ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include PTSD, is granted.


REMAND

Hypertension was not manifested in service or in the first 
postservice year, and the veteran does not allege otherwise.  
His claim for service connection for this disability is 
premised on a theory of causality attributing the 
hypertension to PTSD.  When the RO addressed this matter PTSD 
was not service connected.  It now is.  Records show the 
veteran has hypertension.  Therefore, what remains to be 
resolved is whether the veteran's hypertension is, indeed, 
causally related to (including aggravated by) his PTSD.  This 
is a medical question best resolved by a medical opinion.  

A February 1986 letter from a private physician shows that 
the veteran was treated for feet pain and periodic swelling 
of his small finger joints.  Severe rheumatoid arthritis was 
diagnosed.  Private treatment records dated from 1986 to 1999 
show various treatment visits for arthritis-related 
complaints, including synovitis of the metacarpophalangeal 
joints, rheumatoid arthritis and osteoarthritis flare-ups.  A 
February 2000 VA progress note reveals that the veteran 
presented for VA treatment for the first time for complaints 
concerning arthritis.  He complained of stiffness, migratory 
arthritic pain and migratory joint swelling.  Arthritis was 
diagnosed.  The veteran informed VA personnel that he sought 
treatment following his reading an article which stated that 
frostbite could have caused his problems.  

A November 1995 private X-ray report shows bilateral medial 
compartment narrowing.  The veteran was treated for bilateral 
knee-related complaints in 1986.  See February 1986 private 
physician letter.  A December 2000 VA progress note shows a 
diagnosis of likely left knee degenerative joint disease.  In 
June 2003 the veteran submitted a VA Form 21-4142, indicating 
that he had been treated for bilateral knee problems from 
1951 to 2003 at Mercy Hospital.  He added that he had been 
treated by Dr. O'N.  It does not appear that there has been 
an attempt to obtain these private treatment records.  Such 
records may contain information critical to the matter at 
hand.  In a September 2002 letter the veteran indicated that 
he had right knee surgery performed by Dr. O'Neal at Mercy 
Hospital in 1968 and was hospitalized for arthritis at "Good 
Sam" Hospital.  

In the March 2003 VA examination report the examining 
physician (albeit an attending psychiatrist and not 
necessarily an expert in cold injuries or orthopedic 
disabilities) appears to be attributing claimed disabilities 
to cold injuries in service.  While the physician also 
appears to be basing the opinion on history provided by the 
veteran, it is noteworthy that the veteran served in combat 
during winter, and his accounts are not inconsistent with 
known circumstances of winter combat during the Korean 
Conflict.  Right now, the VA psychiatrist's opinion is the 
only competent evidence in the matter of a nexus between the 
disabilities claimed and the veteran's active service. 

Accordingly, the duty to assist mandates further development, 
and the case is REMANDED to the RO for the following:

1.  The RO should obtain the clinical 
records from Mercy Hospital as cited by 
the veteran as part of the supplied VA 
Form 21-4142 in June 2003.  The RO should 
also ask the veteran to provide 
information (such as dates of treatment 
and location of medical facility) 
concerning his claimed treatment for 
arthritis at "Good Sam" Hospital.  The 
RO should obtain records of such 
treatment, if available.  

2.  The veteran should be scheduled for a 
VA cardiology examination to determine 
whether his hypertension was as likely as 
not either caused or aggravated by his 
service connected psychiatric disability.  
The veteran's claims folder must be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should explain the rationale for 
the opinion given.  

3.  The veteran should also be scheduled 
for an examination by a medical 
specialist with experience in cold injury 
to determine whether he has disability of 
the hands and/or feet that is the 
residual of frostbite in service.  The 
veteran's claims folder must be available 
to the examiner for review in conjunction 
with the examination, and any indicated 
tests or studies should be accomplished.  
The examiner should explain the rationale 
for the opinion given.  

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain whether his bilateral knee 
disability, to include arthritis, is, as 
likely as not, related to service/any 
events therein.  The claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note (and comment on) the 
opinion by the VA psychiatrist in March 
2003.  The examiner must explain the 
rationale for the opinion given.

5.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



